DETAILED ACTION
This office action is in response to application 17/395,300 filed on 08/05/2021.
Claims 1-20 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9 and 20 are rejected under 35 U.S.C. 102 (a)(1) and 102 (a)(2) as being anticipated by Chang (Chang et al., US 2013/0290607 A1).

Regarding claim 1, Chang teaches An apparatus, (Chang Fig. 1 Computer 10,  and supporting para [0040]) comprising: logic (Chang [0016] discloses memory controller 50 responds to memory access requests and controls access to the hybrid memory, where the processor executes instructions and a processor executing instructions is an example of executing logic) coupled with memory media, a combination of the memory media comprising (Chang [0022], [0032], and [0043] discloses the processor 12 manages access requests to the on-chip cache(es) 16 shown in figure 1, and are directed to ‘hot blocks’.  Chang [0022]-[0023] discloses that on-chip cache(es) 16 are separate from the cache system formed from cache store 82 and primary store 81.) a buffer, (Chang [0022]-[0023] discloses cache(es) 16 that may contain hierarchically-arranged caches, such as a level one (L1) cache, a level two (L2) cache and a level three (L3) cache ) a volatile memory, (Chang Fig. 1 and supporting para [0010] discloses cache store 82 is volatile memory) and a non-volatile memory, (Chang Fig. 1 and supporting para [0010] discloses primary store 81 may be non-volatile memory) 
wherein the logic is operable to cause the apparatus to: receive an access command from a host device; (Chang [0010] discloses computer 10 shown in Fig. 1 may be a server, thus the system providing data to the server is an example of a host.) select, from the combination of the memory media based at least in part on the access command, one of the buffer, the volatile memory, or the non-volatile memory to service the access command;  (Chang [0002] discloses that the cache access requests are based on a given address, or location, in memory.  This would include addresses for cache 16 or Cache Store 84. Chang [0023] discloses that the primary store 81 (the non-volatile memory) also is accessed using target addresses, or locations.   See also Chang [0031] that discloses the controller 50 selects from the plurality possible destinations from which to service the request.) and communicate the access command to the buffer, the volatile memory, or the non-volatile memory selected from the combination of the memory media. (Chang [0016] and [0022] discloses the process 12 performs the access by initiating appropriate read and write cycles on the memory bus 60 or through the hierarchical caches that may be a L1, L2, and a L3 cache.)

Regarding claim 2, Chang teaches all of the limitations of claim 1 above.  Chang further teaches wherein the logic is operable to cause the apparatus to: (Chang [0016] where a processor executing instructions is an example of executing logic) receive a second access command from the host device; (Chang [0010] discloses computer 10 shown in Fig. 1 may be a server, thus the system providing data to the server is an example of a host. Chang [0016] discloses a plurality of requests, thus there may be a second access request.) select the buffer, the volatile memory, or the non-volatile memory to service the second access command, (Chang [0002], [0023], and [0031]) wherein the memory medium selected to service the second access command is different than the memory medium selected to service the access command. (Chang [0016] and [0022].   The first access command may be directed to one of the three targets (1) cache 16, (2) the cache store 82, or (3) the Primary Store 16.  The second access command may be one of the three targets not chosen for the first target.)

Regarding claim 3, Chang teaches all of the limitations of claim 2.  Chang further teaches wherein the logic is operable to cause the apparatus to communicate the access command by being operable to cause the apparatus to: communicate the access command to a first scheduler for the memory medium selected to service the access command, (Chang [0029] discloses a cache store 54 scheduler which is an example of a first scheduler.) and wherein the logic is operable to cause the apparatus to: communicate the second access command to a second scheduler for the memory medium selected to service the second access command. (Cache [0029] discloses a primary store scheduler which is an example of a second scheduler.)

Regarding claim 4, Chang teaches all of the limitations of claim 1.  Chang further teaches wherein the access command is associated with an address, (Chang [0002] discloses that the cache access requests are based on a given address, or location, in memory.  This would include addresses for cache 16 or Cache Store 84.  Chang [0023] discloses that the primary store 81 (the non-volatile memory) also is accessed using target addresses, or locations.   See also Chang [0031] that discloses the controller 50 selects from the plurality possible destinations from which to service the request.) and wherein the logic is operable to cause the apparatus to: determine, based at least in part on the address, that data associated with the access command is stored in the volatile memory, (Chang [0010] discloses cache store 82 is comprised of volatile memory) wherein the volatile memory is selected to service the access command based at least in part on the determination. (Chang [0002], [0023], and [0031] discloses that the addresses determines the target of the request. )

Regarding claim 5, Chang teaches all of the limitations of claim 1.  Chang further teaches  wherein the access command is associated with an address, (Chang [0002], [0023], and [0031] discloses that the addresses determines the target of the request.) and wherein the logic is operable to cause the apparatus to: determine, based at least in part on the address, (Chang [0002], [0023], and [0031] discloses that the addresses determines the target of the request.) that data associated with the access command is absent from the volatile memory, wherein the non-volatile memory is selected to service the access command based at least in part on the determination. (Chang [0028] discloses the primary store 81 (the non-volatile memory) is access in response to a miss in the cache store 82, where a miss is an example of data associated with the access command being absent from the volatile memory.)

Regarding claim 6, Chang teaches all of the limitations of claim 1.  Chang further teaches  wherein the access command comprises a read command, (Chang [0018] discloses that the operation may be a read operation) and wherein the logic is operable to cause the apparatus to: determine, after communicating the read command to the selected memory medium, that data requested by the read command is buffered at a local buffer coupled with the logic; (Chang [claim 16] discloses that the data may be buffered upon receipt ) and generate, based at least in part on the determination, one or more access commands to communicate the data from the local buffer to the buffer for relay to the host device. (Chang [0015], [0032], and Claim 16 discloses the memory controller controls read and write access to the primary store based on the caching policy, where the caching policy would first cache the hot blocks to cache 16, then the next to the volatile memory cache Store 82, and then to the non-volatile primary store 81.)

Regarding claim 7, Chang teaches all of the limitations of claim 1.  Chang further teaches  wherein the access command comprises a write command (Chang [0018] discloses that the operation may be a write operation) associated with a non-volatile memory address, (Chang [0010], [0015], [0032], and Claim 16 discloses the memory controller controls read and write access to the primary store based on the caching policy, where the caching policy would first cache the hot blocks to cache 16, then the next to the volatile memory cache Store 82, and then to the non-volatile primary store 81.) and wherein the logic is operable to cause the apparatus to: determine, based at least in part on the non-volatile memory address,  (Chang [0002], [0023], and [0031] discloses that the addresses determines the target of the request.) that a row of the volatile memory associated with the non-volatile memory address stores data from the non-volatile memory address, (Chang [0035] discloses that the write request may be directed to a row of the of the memory.  Chang [0030] discloses that data, which would include data to be written, is temporarily stored in a temporary data storage buffer during the migration while requests are pending to store the data from the cache data store 80 to the primary store 86.) wherein the volatile memory is selected to service the write command. (Chang [0035] and [0030] discloses that the data may first be written to the cache store (the volatile memory), and then through the migration queues to the primary store (the non-volatile memory).)

Regarding claim 8, Chang teaches all of the limitations of claim 1.  Chang further teaches  wherein the access command comprises a write command (Chang [0010], [0015], [0032], and Claim 16 discloses the memory controller controls read and write access to the primary store based on the caching policy, where the caching policy would first cache the hot blocks to cache 16, then the next to the volatile memory cache Store 82, and then to the non-volatile primary store 81.)  associated with a non-volatile memory (Chang [0010], [0015], [0032], and Claim 16 discloses the memory controller controls read and write access to the primary store based on the caching policy, where the caching policy would first cache the hot blocks to cache 16, then the next to the volatile memory cache Store 82, and then to the non-volatile primary store 81.  The cache 16 and the Cache  Store 82 are examples of non-volatile memory) address, (Chang [0002], [0023], and [0031] discloses that the addresses determines the target of the request. ) and wherein the logic is operable to cause the apparatus to: determine, based at least in part on the non-volatile memory address, that data stored at the non-volatile memory address in the non-volatile memory is absent from the volatile memory, wherein the non-volatile memory is selected to service the write command. Chang [0010], [0015], [0032], and Claim 16 discloses the memory controller controls read and write access to the primary store based on the caching policy, where the caching policy would first cache the hot blocks to cache 16, then the next to the volatile memory cache Store 82, and then to the non-volatile primary store 81.  The cache 16 and the Cache  Store 82 are examples of non-volatile memory)

Regarding claim 9, Chang teaches all of the limitations of claim 1.  Chang further teaches    wherein the access command comprises a write command, (Chang [0010], [0015], [0032], and Claim 16 discloses the memory controller controls read and write access to the primary store based on the caching policy, where the caching policy would first cache the hot blocks to cache 16, then the next to the volatile memory cache Store 82, and then to the non-volatile primary store 81.) and wherein the logic is operable to cause the apparatus to: determine that data associated with the write command is buffered at the buffer; and generate, based at least in part on the determination, one or more access commands to communicate the data from the buffer to a local buffer for relay to the volatile memory or the non-volatile memory. (Chang [0010], [0015], [0032], and Claim 16 discloses the memory controller controls read and write access to the primary store based on the caching policy, where the caching policy would first cache the hot blocks to cache 16, then the next to the volatile memory cache Store 82, and then to the non-volatile primary store 81.  The cache 16 and the Cache  Store 82 are examples of non-volatile memory.   Thus cache 16 may be an example of a local buffer that serves as a buffer between the host requesting the data and the Cache Store 82 that stores the write data, which is written by the processor to the Cache Store 82.) 

Regarding claim 20, Chang teaches A non-transitory computer-readable medium storing code comprising instructions (Chang [0129] discloses the solution may be an apparatus containing non-transitory computer-readable medium storing instructions executable by a processor) which, when executed by a processor of an electronic device, cause the electronic device to: (Chang [0016] discloses processor 12 controls read and write requests to the memory) receive an access command from a host device; (Chang [0010] discloses computer 10 shown in Fig. 1 may be a server, thus the system providing data to the server is an example of a host. ) select, from memory media based at least in part on the access command, a buffer, a volatile memory, or a non-volatile memory to service the access command; (Chang [0010], [0015], [0032], and Claim 16 discloses the memory controller controls read and write access to the primary store based on the caching policy, where the caching policy would first cache the hot blocks to cache 16, then the next to the volatile memory cache Store 82, and then to the non-volatile primary store 81.) and communicate the access command to the buffer, the volatile memory, or the non-volatile memory selected from the memory media. (Chang [0016] discloses initiating the appropriate read and write cycles on the memory bus 60 that communicates with Cache Store 82 and Primary Store 81 which is an example of communicating the access command to the volatile or non-volatile memory.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-15, and 18-19are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Benisty (Benisty et al., US 2021/0173795 A1).



Regarding claim 10, Chang teaches An apparatus, (Chang [0021] discloses computer 10 is a “physical machine” which is an example of an apparatus.  See also Chang claims 18-20.) comprising: a non-volatile memory; (Chang [0010] discloses  primary store 81 stores non-volatile memory) a volatile memory configured to operate as a cache for the non-volatile memory; (Chang [0010] discloses  that cache Store 82 may be volatile memory and operates as a cache between the external requester and the Primary Store.) and processing circuitry coupled with the non-volatile memory and the volatile memory, the processing circuitry operable to cause the apparatus to: (Chang [0016] discloses process 12 controls memory access requests to the cache store 82 and/or the primary store 81.) 
 receive an access command from a host device; (Chang [0010] discloses computer 10 may be a server, thus is an example of an apparatus to receive access requests from a host) store an indication of the access command in a queue of a memory array maintained by the processing circuitry; (Examiner notes that an indication of the access command may simple be the command type such as a read or write or any data that enables the system to process the command.  Chang [0030] discloses memory controller 50 may include migration queues 58 that track in-flight migrations between the cache store and 82, thus contains an indication of the access command.) 

Chang [0031] discloses that the processor tracks in-flight requests, but does not explicitly disclose how in-flight request are tracked, thus does not explicitly disclose update, in the queue, an entry associated with the access command to indicate that the access command is for the non-volatile memory or the volatile memory.
Benisty, of a similar field of endeavor, further discloses update, in the queue, an entry associated with the access command to indicate that the access command is for the non-volatile memory or the volatile memory; (Benisty [0058] discloses that the queue may maintain an address.   Benisty [0034] discloses the host can provide a logical or physical address.  Thus when Chang [0048]-[0050]  discloses the system searches for the appropriate target device using the address which may for a non-volatile memory target or a volatile memory target it is storing an entry associated with the command that indicates if the access command is for the non-volatile memory or the volatile memory. ) and issue the access command to the non-volatile memory or the volatile memory based at least in part on the entry in the queue. (Chang [0048]-[0050] in view of Benisty [0058] discloses the processor issues the command to the non-volatile memory or the volatile memory based on the address which is part of the entry in the queue.)
Chang and Benisty are in a similar field of endeavor as both relate to scheduling requests to volatile and non-volatile devices.  Thus it would have been obvious to one of ordinary skill in the art before the effectively filed date of the claimed limitation to incorporate the queues of Benisty into the solution of Chang.  One would be motivated to do so in order to Benisty [0058]-[0059] enable the parallel processing of requests to target memory which gives the system the flexibility to order the requests based on a plurality of scheduling techniques, for exampling taking into account the priority of the request.
The reasons for obviousness regarding claims 11-19 are the same as those presented for claim 10 above.


Regarding claim 11, the combination of Chang and Benisty teaches all of the limitations of claim 10 above.   Chang further teaches wherein the processing circuitry is operable to cause the apparatus to: (Chang [0016] discloses processor 12 controls read and write requests to the memory) determine, in response to the access command, data stored in the volatile memory, (Chang [0016] discloses that the system may perform a read operation to data in the cache store 82 which is an example of volatile memory) 
Benisty further teaches wherein the entry is updated based at least in part on the data stored in the volatile memory. (Benisty [0050] teaches that the status of completed commands is stored in the completion queue entry.)
The motivation to combine Benisty into the existing combination is the same as set forth in claim 10 above.


Regarding claim 12, the combination of Chang and Benisty teaches all of the limitations of claim 10 above. Claim further teaches wherein the processing circuitry is operable to cause the apparatus to (Chang [0016] discloses processor 12 controls read and write requests to the memory) receive a second access command (Chang [0016] discloses a plurality of requests, thus there may be a second access request.) from the host device;  (Chang [0010] discloses computer 10 shown in Fig. 1 may be a server, thus the system providing data to the server is an example of a host.) store an indication of the second access command in the queue; (Chang [0030] discloses memory controller 50 may include migration queues 58 that track in-flight migrations between the cache store and 82, thus contains an indication of the access command.  Chang [0016] discloses there may be a plurality of requests, thus there may be a second access request/command.) 
Benisty further teaches and update, in the queue, a second entry associated with the second access command to indicate that the second access command is for the non-volatile memory or the volatile memory. (Benisty [0050] teaches that the status of completed commands is stored in the completion queue entry.  There may be a plurality of commands and queue entries, thus a plurality of status updates including a second entry update.)
The motivation to combine Benisty into the existing combination is the same as set forth in claim 10 above.


Regarding claim 13, the combination of Chang and Benisty teaches all of the limitations of claim 12 above. Chang further teaches wherein the processing circuitry is operable to cause the apparatus to: (Chang [0016] discloses processor 12 controls read and write requests to the memory) 
Benisty further teaches determine that servicing the access command and the second access command in order of receipt, according to a default timing, or a combination thereof, (Benisty [0058] teaches the queue may be ordered based on a first-in first-out basis, which is an example of an access command in order of receipt) will result in an error; (Benisty [0051] discloses that the system may recognize that the command processing was interrupted and the controller is unable to successfully complete the command.) and update, for a hazard field in the queue, a third entry associated with the access command to indicate the determination. (Benisty [0050] discloses the queue entries may contain a Command Retry Delay (CRD) field that is updated in response to indicate the command will result in an error.)
The motivation to combine Benisty into the existing combination is the same as set forth in claim 10 above.


Regarding claim 14, the combination of Chang and Benisty teaches all of the limitations of claim 13 above. Chang further teaches wherein the processing circuitry is operable to cause the apparatus to: (Chang [0016] discloses processor 12 controls read and write requests to the memory) 
Benisty further teaches delay, based at least in part on the third entry, issuance of the access command until a threshold amount of time has expired or the second access command has been serviced. (Benisty [0050] discloses the queue entries may contain a Command Retry Delay (CRD) field that is updated in response to indicate the command will result in an error.  This values indicates the command retry delay in units of 100 milliseconds that the sender should delay before retrying the command.)
The motivation to combine Benisty into the existing combination is the same as set forth in claim 10 above.

Regarding claim 15, the combination of Chang and Benisty teaches all of the limitations of claim 10 above. Chang further teaches wherein the processing circuitry is operable to cause the apparatus to: (Chang [0016] discloses processor 12 controls read and write requests to the memory) 
Benisty further teaches update, in the queue, a second entry associated with the access command based at least in part on receiving the access command. (Benisty [0050]-[0051] discloses that a host queues commands to the storage system and the host executes and completes the commands by posting status of the complete command for the queued command, and there may be a plurality of commands and thus there would be a plurality of command queue entries, including a 2nd entry that is added when a second command is queued to the system.)
The motivation to combine Benisty into the existing combination is the same as set forth in claim 10 above.


Regarding claim 18, the combination of Chang and Benisty teaches all of the limitations in claim 15 above.  Chang further teaches wherein the second entry is for a validity field that indicates that entries for one or more other fields associated with the access command are valid.  (Kotha, Fig 1, valid 128 field and supporting paras [0031-[0032] which indicates if the victim 126 field is valid. )


Regarding claim 19,  the combination of Chang and Benisty teaches all of the limitations of claim 15 above.   Chang further teaches wherein the second entry is for a write identifier field that indicates data in a buffer to be written to the non-volatile memory or the volatile memory.  (Chang [0010], [0015], [0032], and Claim 16 discloses the memory controller controls read and write access to the primary store based on the caching policy, where the caching policy would first cache the hot blocks to cache 16, then the next to the volatile memory cache Store 82, and then to the non-volatile primary store 81.  (Chang [0002] discloses that the cache access requests are based on a given address, or location, in memory.  This would include addresses for cache 16 or Cache Store 84. Chang [0023] discloses that the primary store 81 (the non-volatile memory) also is accessed using target addresses, or locations.   See also Chang [0031] that discloses the controller 50 selects from the plurality possible destinations from which to service the request.   Thus Chang selects the appropriate memory target based on the address of the requested memory, which may be non-volatile or volatile.) 


Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Benisty as disclosed in claim 15 above and further in view of Kotha (Kotha et al., US 2020/0050548 A1).

Regarding claim 16, the combination of Chang and Benisty teaches all of the limitations of claim 15 above.   However, the combination does not explicitly disclose wherein the second entry is for a transaction identifier field, the second entry indicating an order of receipt for the access command relative to other access commands stored in the queue.
Kotha, of a similar field of endeavor, further discloses wherein the second entry is for a transaction identifier field,  (Kotha Fig. 1, ID 122 field in the Retry Queue Circuit 120 and supporting para [0031] that disclose this field represents a transaction ID for the request) the second entry indicating an order of receipt for the access command relative to other access commands stored in the queue. (Kotha Fig. 1 and supporting para [0032] discloses that this transaction ID field represents the order of the transactions have been received, i.e. they were received in the order 104a, 104b, and the 145a.)
	Chang, Benisty, and Kotha are in a similar field of endeavor as all relate to scheduling cache memory requests.   Thus it would have been obvious to a person of ordinary skill in the art before the effectively filed date of the claimed invention to incorporate the dependency fields of Kotha as shown in the Retry Queue Circuit 120 of Kotha into the solution of Chang and Benisty that performs retry.  One would be motivated to do so in order to (Kotha [Abstract] and [0001]-[0007]) handle dependencies of transactions between the current transaction and other queued transactions when the two transactions target the same address and a transaction would return erroneous data if processed out of order.
The reasons for obviousness regarding claims 17 are the same as those presented for claim 16 above.


Regarding claim 17, the combination of Chang, Benisty, and Kotha teaches all of the limitations in claim 16 above.  Chang further teaches wherein the processing circuitry is operable to cause the apparatus to: (Chang [0016] discloses processor 12 controls read and write requests to the memory) 
Kotha further teaches update, in the queue, a third entry associated with the access command, the third entry comprising a second transaction identifier field that indicates a second transaction identifier associated with a second access command to be issued after the access command is issued. (Kotha Fig. 1 and supporting para [0065] that discloses a retry command may be queued such as transaction 140a which is an example of a third entry associated with the original request that must be retired.  This entry contains a new transaction id (140a) that indicates a second transaction identifier (145a) associated with a second access command to be issued after the access command is issued, specifically 145a is to be issued after 140a.   For example, transaction 140a might be a write to address 142a that must be complete before the read transaction 14a to the same address, otherwise the read transaction will read stale data.)
The motivation to combine Kotha into the existing combination is the same as set forth in claim 10 above.



Conclusion
The prior art made of record and not relied upon is an article called “cache memory” posted to SearchStorage.com at https://www.techtarget.com/searchstorage/definition/cache-memory?vgnextfmt=print.  Published Feb 13, 2020 that further describes the process of caching data in a system that containsL1, L2, and L3 cache as well as volatile and non-volatile memory.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131. The examiner can normally be reached M-F 9:30 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.M.G./Examiner, Art Unit 2138                                                                                                                                                                                                        
/William E. Baughman/Primary Examiner, Art Unit 2138